Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153324                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153324
                                                                    COA: 321487
                                                                    Wayne CC: 10-006891-FC
  RODERICK LOUIS PIPPEN,
           Defendant-Appellant.

  _________________________________________/

         On October 12, 2017, the Court heard oral argument on the application for leave to
  appeal the January 14, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we REVERSE that part of the Court of Appeals judgment holding that the
  defendant’s trial counsel’s performance was objectively reasonable. Defense counsel
  failed to interview a witness who may have had information concerning his client’s
  innocence prior to trial. The witness gave exculpatory statements to the defense
  investigator, and defense counsel was aware the witness spoke with the investigator.
  Failure to investigate such a witness is not a strategic decision entitled to deference. See
  Wiggins v Smith, 539 U.S. 510; 123 S. Ct. 2527; 156 L. Ed. 2d 471 (2003); and Towns v
  Smith, 395 F3d 251 (CA 6, 2005). We also VACATE that part of the Court of Appeals
  judgment holding that the defendant was not prejudiced by defense counsel’s
  performance, and we REMAND this case to the Wayne Circuit Court for a determination
  whether, considering the totality of the evidence presented, there is a reasonable
  probability that the outcome of the trial was affected. See Strickland v Washington, 466
U.S. 668; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

         We do not retain jurisdiction.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2017
           s1024
                                                                               Clerk